Citation Nr: 1610820	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  Additional reserve service is indicated by the record but has not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claims.  The Veteran waived his right to a Board hearing.  See June 2010 Formal Appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service Medical Records

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA must obtain the claimant's service medical records if relevant to the claim, and efforts to procure them must continue until the records are received "unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(c)(2).

The Veteran served two years on active duty with the Army from July 1969 to July 1971.  The Veteran has also stated that he served two years of inactive reserve service and two years of active reserve service immediately following his active duty.  See December 2009 Veteran Statement.  

Service treatment records have been obtained for the Veteran's period of active duty service.  The service treatment records in the claims file also include treatment records for a low back injury in August 1973, identifying the Veteran's unit at that time in Ft. Stewart, Georgia.  This record notes a possible lumbosacral fracture and shows that the Veteran was transferred to Fort Stewart Hospital.  Service Treatment Records at 7.  

Although the RO made a December 2009 request for clinical records from Fort Stewart Hospital, these records are not in the claims file.  See December 2009 VA 21-3101 Request for Information.  With regard to the additional reserve service records, the RO sent two requests to ARPERSCOM and sent two letters to the Veteran to ascertain additional information regarding any reserve or National Guard service.  See Fax Cover Sheets of May 2009 and December 2009; Letters to Veteran dated August 2009 and November 2009.  The Veteran responded that he does not recall the dates or units of his reserve service.  See December 2009 Veteran Statement.

The claims file does not include negative responses for any of these records requests or any formal finding that these records are unavailable.  As such, there has been no showing that it would be futile to continue efforts to obtain these records.  See 38 U.S.C. § 5103A(c)(2); Gagne v. McDonald, 27 Vet. App. 397 (2015).  On remand, the RO must make further efforts to obtain any additional service records from July 1971 to 1975, including the Veteran's records of an August 1973 hospitalization at Fort Stewart Hospital.  Furthermore, as the prior VA examiners did not have access to these records, additional medical opinions with regard to the pending claims are needed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-34 (2007) (A VA examination is inadequate if it does not consider and address the relevant facts).  

Hearing Loss

The Veteran asserts that his current bilateral hearing loss and tinnitus are related to noise exposure during his active service.  His military occupational specialty (MOS) of wheeled vehicle mechanic is one for which hazardous noise exposure is deemed to have been "highly probable."  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  Additionally, the Veteran's September 2009 VA audiology examination demonstrated bilateral hearing loss meeting the threshold for a VA disability.  As such, an in-service event and current disability are demonstrated by the record for his claim of service connection for bilateral hearing loss.  The only remaining element of this claim is medical nexus.

The September 2009 VA examiner opined that because the Veteran had bilateral hearing within normal limits at his entrance examination and separation examination, his current hearing loss is not related to military noise exposure.  Service connection may not be denied merely because hearing disability is not shown during service or upon separation.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis to grant service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the in-service injury (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Because the examiner relied solely upon a lack of in-service hearing loss to conclude the Veteran's hearing loss is not related to military noise exposure, the opinion is inadequate.  

Lung Disorder

The Veteran also alleges that he has a lung disorder due to his active service.  The Veteran has not been afforded a VA examination for this claim.  Service treatment records document pneumonia and bronchitis in September 1969 and September 1970.  See Service Treatment Records at 15-16, 18, 20-24, 42.  VA treatment records document a provisional diagnosis of COPD, complaints of dyspnea on exertion and shortness of breath on ambulation, and a history of smoking.  See June 2004 VA Treatment Records (VBMS 11/3/2004, pgs. 5-7, 12); November 2007 VA Treatment Records (VBMS 3/3/2008, pgs. 7, 9); February 2008 VA Treatment Record (VBMS 3/3/2008, pg. 3).  In the Veteran's April 2007 Application for Compensation and Pension, he stated that his shortness of breath prevents him from working. 

VA's duty to assist includes providing a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence of record shows an in-service lung illness, as well as current pulmonary symptoms and a provisional diagnosis of lung disease.  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  McLendon, 20 Vet. App. at 83.  As such, a VA medical opinion regarding the nature and etiology of the Veteran's lung disorder is necessary to render a decision on this claim.

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain the Veteran's service hospitalization records at Fort Stewart Hospital and any additional reserve records, including from the Veteran's reserve service at Fort Stewart, Georgia, and any additional service periods that can be discovered.  All attempts to obtain service records must be fully documented in the claims file.  If any requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain the records, and of what additional actions will be taken with regard to his claim.

2.  After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has received, particularly at any VA healthcare system or facility since May 2010.  All such available documents should be associated with the claims file.

3.  After completing the above, return the claims folder and the report of the February 2010 VA spine examination to the examiner.  After a thorough review of the record and the previous report, the examiner must prepare an addendum opinion as to whether the Veteran's low back disability is at least as likely as not due to service.

If the February 2010 examiner is no longer available, the claims folder must be forwarded to a medical professional who is at least equally qualified to render the requested opinion.  An additional examination is not required unless deemed necessary by either the original or the new examiner.

The examiner must explain all conclusions offered and provide supporting rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Return the claims folder and the report of the September 2009 VA audiology examination to the examiner.  After a review of the record and the previous report, the examiner must prepare an addendum opinion as to whether the Veteran's bilateral hearing loss and bilateral tinnitus are at least as likely as not related to his service.

If the September 2009 examiner is no longer available, the claims folder must be forwarded to a medical professional who is at least equally qualified to render the requested opinion.  An additional examination is not required unless deemed necessary by either the original or the new examiner.

The absence of evidence of hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that in-service noise exposure is conceded due to the Veteran's military occupational specialty.

The examiner must explain all conclusions offered and provide supporting rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his lung disorder, to include his provisional diagnosis of COPD.  Specifically, the examiner is asked to opine whether it is at least as likely as not that the Veteran has a lung disorder due to his active service.

The Board draws the examiner's attention to the Veteran's in-service pneumonia, the Veteran's current reports of shortness of breath and provisional diagnosis of COPD, and the Veteran's history of smoking, outlined above.

The claims file, including a copy of this Remand and any evidence subsequently obtained, must be made available to and reviewed by the examiner.  All necessary tests should be performed and discussed.  

All examination results, along with the complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Thereafter, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


